Remark
	This Office action has been issued in response to amendments filed on 09/12/2020.

Allowable Subject Matter
	Claims 1-20 are allowable.

	The following is an examiner’s statement of reasons for allowance: At the time of this invention, prior art such as Henniges (US 9089318) directed to A solid medical waste collection system for collecting solid medical waste. The system includes a mobile cart with a bag for storing the waste. A pre-detection apparatus detects metal-containing objects prior to placing them inside the bag to reduce costs to the facility in which the cart is employed. The system may also include a bag-tensioning mechanism for securing the bag to the cart. 
The prior art of record is different than the claimed invention because in the claimed invention a second waste portion which includes a second metal detector and an indicator for providing a notification when a metal item passes through a said opening; an electronics module which operates each metal detector independently of one another or in tandem; and an alarm indicator operationally associated with said electronics module which is activated when the electronics module detects the passage of a metal item through a said opening of either the first or second waste portion . This in view of the other limitations of claim 1 result in the claimed invention being novel and non-obvious.  Similarly for claims 8 and 14.  Accordingly claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Munear Akki whose telephone number is (571) 272-3428.  The examiner can normally be reached on 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MUNEAR T AKKI/Primary Examiner, Art Unit 2687